Case 1:19-cv-00044-LPS Document 96 Filed 03/01/19 Page 1 of 3 PageID #: 2411



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                        )
                                                       )
                      Plaintiffs,                      )
                                                       ) C.A. No.: 19-cv-44-LPS
            v.                                         )
                                                       ) FILED UNDER SEAL
AMGEN INC.,                                            )
                                                       )
                      Defendant.                       )
                                                       )

                     BRIEF IN SUPPORT OF PROPOSED REDACTIONS

       In response to the Order dated February 19, 2019 (D.I. 55) Cipla Ltd. and Cipla USA,

Inc. (collectively “Cipla” or “Plaintiffs”) hereby submit this brief in support of the specific

proposed redactions that have been submitted herewith.

       The Third Circuit has held that courts may exercise the power to deny access to judicial

records, for example, “where they are sources of business information that might harm a

litigant’s competitive standing.” Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988).

“Indeed, the Federal Rules of Civil Procedure empower courts to make any order that justice

requires to protect a party or person from ‘annoyance, embarrassment, oppression, or undue

burden or expense,’ including ‘that a trade secret or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified way.’ Fed.R.Civ.P.

26(c).” Mosaid Technologies Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507 (D. Del. 2012).

       The proposed redactions to Cipla’s Response to Amgen’s February 26 Letter (D.I. 83),

dated February 27, 2019, are limited in scope and fall into two categories: 1) information

regarding terms of confidential agreements; and 2) commercially sensitive business information.

As to the terms of the confidential agreements, the Court has ordered that it will “permit the
Case 1:19-cv-00044-LPS Document 96 Filed 03/01/19 Page 2 of 3 PageID #: 2412



parties (for now) to redact the specific terms of any confidential settlement or other agreement.”

(D.I. 55. ¶ 6)

        The parties have also met and conferred regarding proposed redactions of commercially

sensitive business information pursuant the Court’s February 19 Order. (D.I. 55. ¶ 7G) Cipla

believes that it would be irreparably harmed if its commercially sensitive information was made

publicly available to its competitors. Amgen believes that it would suffer competitive harm if its

commercially sensitive information was made publicly available to its competitors.          These

redactions also include third-party commercially sensitive information.

        Both categories of information that have been redacted fall under the types of information

contemplated in Littlejohn and Mosaid Technologies as warranting protection by the Court and

are consistent with the Court’s Order dated February 19, 2019 (D.I. 55).

          CIPLA’S RESPONSE TO AMGEN’S FEBRUARY 26 LETTER (D.I. 83)

        The proposed redactions to Cipla’s February 27th Letter (D.I. 83) are limited in scope.

The proposed redactions disclose commercially sensitive business information of Cipla, Amgen,

Teva, and/or third parties. These redactions are consistent with the Court’s Order dated February

19, 2019 (D.I. 55. ¶ 6). Attached as Exhibit A is a highlighted version of the proposed redaction

and attached as Exhibit B is the redacted version of D.I. 83.

        WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion and such

further relief as the Court deems just and proper.

Dated: February 28, 2019                             Respectfully submitted,

                                                     FARNAN LLP
Of Counsel:
                                                     /s/ Michael J. Farnan
James W. Dabney                                      Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                                      Brian E. Farnan (Bar No. 4089)
Dina Hoffer                                          Michael J. Farnan (Bar No. 5165)



                                                 2
Case 1:19-cv-00044-LPS Document 96 Filed 03/01/19 Page 3 of 3 PageID #: 2413



Deanne K. Cevasco                        919 North Market Street
David E. Lansky                          12th Floor
Lynn M. Russo                            Wilmington, DE 19801
HUGHES HUBBARD & REED LLP                (302) 777-0300 (Telephone)
One Battery Park Plaza                      (302) 777-0301 (Facsimile)
New York, NY 10004                       srobinson@farnanlaw.com
(212) 837-6803                           bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com           mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com            Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                     3
